Case 1:20-cv-22346-RNS Document 26 Entered on FLSD Docket 06/26/2020 Page 1 of 4



                               United States District Court
                                         for the
                               Southern District of Florida

   Barbara Stone, Plaintiff,               )
                                           )
   v.                                      )
                                           ) Civil Action No. 20-22346-Civ-Scola
   Nelson Mullins Riley &                  )
   Scarborough LLP and others,             )
   Defendants.                             )

                                 Order Dismissing Case
       This matter is before the Court on an independent review of the record.
  The Court dismisses this case because (1) the Plaintiff has been enjoined from
  making any future filings without first obtaining judicial permission and (2) the
  Complaint is patently frivolous.
        1. Background
         The Plaintiff Barbara Stone initiated this action on April 3, 2020 against a
  number of Defendants including Florida Governor Ron Desantis, Florida
  Attorney General Ashley Moody, a Miami-Dade County Judge, and a Broward
  County Judge, in the District of South Carolina. The United States District Court
  for the District of South Carolina transferred the case to the Southern District of
  Florida on June 8, 2020. (See ECF No. 20.)
         Stone brings counts for negligence, loss of familial association, wrongful
  death, several racketeering counts, violations of the Americans with Disabilities
  Act, § 1983 violations, breach of fiduciary duty, legal malpractice, unjust
  enrichment, intentional infliction of emotional distress, abuse of process,
  malicious prosecution, and more. (See Complaint, ECF No. 1.) Stone’s rambling
  96-page Complaint is titled as follows:

  THIS UNPRECEDENTED CASE IS THE SINGLEMOST URGENT AND IMPORTANT
          MATTER IN AMERICA AND AN URGENT WAKE-UP CALL TO
            AN ORGANIZED RACKETEERING ENTERPRISE WHERE
           PROBATE COURT JUDGES, ATTORNEYS, AND GUARDIANS
       ARE RULING COMPETENT SENIOR CITIZENS INCAPACITATED TO
              STRIP THEM OF THEIR CIVIL AND HUMAN RIGHTS
                       SO THEY CAN’T FIGHT BACK;
                  THEN STEALING THEIR ENTIRE ESTATES:
      LIFE SAVINGS; GENERATION OF ASSETS; 401KS; SOCIAL SECURITY;
        PENSION FUNDS; JEWELRY; ART; CARS; HOMES; INVESTMENTS
          AND ONCE THEIR ASSETS ARE EMBEZZELED AND STOLEN,
Case 1:20-cv-22346-RNS Document 26 Entered on FLSD Docket 06/26/2020 Page 2 of 4



                        THESE VULNERABLE ADULTS
       ARE PUT ON HIGH DOSES OF TOXIC PSYCHOTROPIC MEDICATION
                   TO CAUSE THEIR SUDDEN CARDIAC DEATH
      THIS IS A PANDEMIC CRISES, A NATIONAL DISASTER THAT SURPASSES
                                  CORONA
  (Id. at 1.) 1 Generally, her Complaint accuses a number of judges, attorneys, and
  others of forming a racketeering enterprise that steals from and eventually
  murders senior citizens, all under the guise of guardianship proceedings. (Id.)
  She calls Florida’s guardianship framework a “murder-for-hire racket” and a
  “Nazi-derived enterprise.” (Id. at 26, 28.) Stone filed an Amended Complaint,
  which is clearly intended as a supplement to the original Complaint. The
  Amended Complaint explains that “[t]he Complaint is amended to add Shiva
  Hodges” 2 and only details her claims against Judge Shiva Hodges—without
  restating any of the allegations in her original Complaint. (ECF No. 11.)
          On June 25, 2020, United States District Court Judge Joan A. Lenard
  found the Plaintiff Barbara Stone to be a vexatious litigant and enjoined her from
  making future filings without first obtaining judicial permission. Roy R. Lustig v.
  Barbara Stone, Case No. 15-cv-20150, ECF No. 228 (S.D. Fla. June 25, 2020).
  Her order sets out eighteen separate federal cases “in which Stone has, in some
  way, challenged her mother’s guardianship proceedings and/or disparaged Roy
  Lustig,” an attorney involved in her mother’s guardianship proceedings. Id. at
  21-38 (discussing each of the eighteen cases). Notably, in one of those cases, this
  Court described Stone’s claims as “fantastical and delusional” and sua sponte
  dismissed the Complaint as frivolous, duplicative, and for failing to state a claim.
  Stone v. Scott, Case No. 14-23318 (S.D. Fla. Sept. 8, 2014) (Scola, J.).
        2. Legal Standard
         Stone is a pro se litigant. Under 28 U.S.C. § 1915(e)(2), “the court shall
  dismiss the case at any time if the court determines that. . . the action . . . (i) is
  frivolous or malicious; fails to state a claim on which relief may be granted; or
  seeks monetary relief from a defendant who is immune from such relief.” 28
  U.S.C. § 1915(e)(2) (2006). Moreover, “a district court has the inherent authority
  to dismiss a patently frivolous complaint.” Cuyler v. Aurora Loan Services, LLC,


        1  The typeface is bold and capitalized in the Complaint.
        2  United States Magistrate Judge Shiva V. Hodges is a magistrate judge
  in the District of South Carolina. Judge Hodges issued a report and
  recommendation, recommending that the case be transferred to the Southern
  District of Florida. After she issued the R&R, Stone amended her Complaint to
  add Judge Hodges as a Defendant in this case, alleging that she is part of the
  conspiracy.
Case 1:20-cv-22346-RNS Document 26 Entered on FLSD Docket 06/26/2020 Page 3 of 4



  2012 WL 10488184, at *2 (11th Cir. Dec. 3, 2012). “A complaint is frivolous
  where it lacks an arguable basis either in law or in fact.” Guthrie v. U.S.
  Government, No. 17-80390, 2017 WL 5479877, at *2 (S.D. Fla. March 31, 2017)
  (Middlebrooks, J.) (citations and quotations omitted).
        Pro se complaints are held to “‘less stringent standards than formal
  pleadings drafted by lawyers’ and can only be dismissed for failure to state a
  claim if it appears ‘beyond doubt that the plaintiff can prove no set of facts in
  support of his claim which would entitle him to relief.’” Estelle v. Gamble, 429
  U.S. 97, 106 (1979) (quoting Haines v. Kerner, 404 U.S. 519, 520–21 (1972)).
  However, “the leniency afforded pro se litigants does not give courts license to
  serve as de facto counsel or to rewrite an otherwise deficient pleading in order to
  sustain an action.” Shuler v. Ingram & Associates, 441 F. App’x 712, 721 (11th
  Cir. 2011) (citation omitted). Furthermore, pro se litigants must still follow a
  court’s procedural rules. See Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir.
  2002).
        3. Discussion
         The Court dismisses Stone’s case for two independent reasons. First,
  Judge Lenard enjoined Stone from making future filings without permission of
  the Court, and this Court declines to give its permission to allow Stone to make
  future filings in this case. Judge Lenard directed Stone to file her order in every
  pending federal case, “so that those Courts may decide whether they wish to
  enforce the injunction.” 3 Case No. 15-cv-20150, ECF No. 228 at 53-54. In other
  words, Stone cannot make any future filings in this case without the Court’s
  permission. According to her injunction, “[g]rounds for denying Stone leave to
  make a proposed filing include, but are not limited to, filings that are deemed to
  be repetitive, duplicative, vexatious, incoherent, harassing, scandalous, and/or
  pertaining to issues already decided by the Court.” Id. at 52. All of those grounds
  pertain to the Complaint in this case. Therefore, the Court does not grant Stone
  permission to continue to make filings in this matter and litigate this case. See
  Martin-Trigona v. Shaw, 986 F.2d 1384, 1388 (11th Cir. 1993) (“dismissal of a
  complaint with prejudice is an appropriate means to enforce violations of such
  injunctions.”).
         Second, Stone’s Complaint is dismissed as frivolous pursuant to 28 U.S.C.
  § 1915(e)(2). According to the United States Supreme Court, a complaint is
  frivolous "where it lacks an arguable basis in law or in fact." Neitzke v. Williams,


        3Stone was given 30 days to file Judge Lenard’s injunction in this case.
  Nothing in this Order prevents Stone from complying with Judge Lenard’s order,
  and she may file Judge Lenard’s order in this case as required.
Case 1:20-cv-22346-RNS Document 26 Entered on FLSD Docket 06/26/2020 Page 4 of 4



  490 U.S. 319, 325 (1989) (discussing dismissals under former section 1915(d),
  which contained the same language as current section 1915(e)(2)(B)(i)). A court
  may dismiss claims under section 1915(e)(2)(B)(i) where the claims rest on an
  indisputably meritless legal theory or are comprised of factual contentions that
  are clearly baseless. Id. at 327. Claims detailing fantastic or delusional scenarios
  fit into the factually baseless category. Id. at 327-28.
         Here, her allegations that politicians, judges, and lawyers are conspiring
  to steal from and murder senior citizens and disabled citizens through Florida’s
  guardianship proceedings are fantastic and delusional. Moreover, her allegations
  are similar to previous allegations from her prior suits alleging misconduct
  against judges and politicians that were dismissed sua sponte. See, e.g., Stone
  v. Hertz, Case No. 14-cv-21776 (S.D. Fla. May 14, 2014) (Williams, J.) (challenges
  the guardship proceedings, accuses all of those involved of wrongdoing, and
  compares her mother’s guardianship to the Holocaust); Stone v. Scott, Case No.
  14-cv-23318 (S.D. Fla. Sept. 8, 2014) (Scola, J.) (Stone claims the Defendants
  conspired against her and her mother in violation of their civil rights, and the
  Plaintiff also claims that a federal statute prohibiting genocide was violated);
  Stone v. Brennan, Case No. 15-cv-20810 (S.D. Fla. Feb. 27, 2015) (Altonaga, J.)
  (the Plaintiff claims that an assistant state attorney and judge obstructed justice
  and engaged in other misconduct, and the Plaintiff again sues under the federal
  statute prohibiting genocide). Even under the less stringent standard applied to
  pro se litigants, her Complaint must be dismissed because the factual allegations
  therein are clearly baseless.
         As a result, this case is dismissed. The Court directs the Clerk to
  administratively close this case and to mail this order to the address listed
  below. Any pending motions are denied as moot.
        Done and ordered, in chambers, at Miami, Florida on June 25, 2020.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge

  Copies to:
  Barbara Stone
  19 West Flagler Street Apt. 404
  Miami, FL 33130
